DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply to the March 11, 2022 Advisory Action, filed on March 21, 2022, is acknowledged.
Any rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
Applicant’s amendment to claims filed March 21, 2022 have been entered.  Claims 1-30 are pending.  Claims 2-3, 5-7 and 19-22 are withdrawn.  Claim 1 is amended.  Claims 1, 4, 8-18, and 23-30 are currently under examination.

Election/Restrictions
Applicant’s election without traverse of the species of the growth module being a bioreactor (claim 4), the liquid handling system comprises reagent receptacles individually connected to the growth module (claim 8), and the growth module being a bioreactor (claims 23 and 24) in the reply filed on September 1, 2021 is acknowledged.
Claims 1, 4, 8-18, and 23-30 read on the elected species.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2022 was filed after the mailing date of the final Office action on November 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections - withdrawn
The objection to claim 1 because of typographical informalities are withdrawn in view of amendments to delete “comprising the steps of” from lines 2-3 and removing a space between “reagent” and “/nucleic acid/nuclease” in line 10.

Claim Rejections - 35 USC § 103 - maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9-12, 14-15, 26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. 2019 (US20190225928A1, published July 25, 2019) in view of Chen et al. 2014 (Cell Stem Cell. Vol. 14, Issue 1, Pages 13-26, published January 2, 2014).  This rejection is modified to address Applicant’s amendment to claim 1 to recite “wherein the edited mammalian cells maintain stemness and differentiation potential”.
Masquelier et al.’s disclosure is directed to automated multi-module cell editing instruments comprising filtration devices are provided to automate multiple edits into nucleic acid sequences inside one or more cells. (See abstract.)
Regarding claim 1, Masquelier et al. teaches automated methods used for nuclease directed genome editing of one or more target genomic regions in multiple cells, the methods being performed in automated multi-module cell editing instruments that include a filtration module.  (See para [0005].)  Masquelier et al. further teaches that the cells to be edited include mammalian cells. (See para [0074] and [0111].)  Masquelier et al. teaches synthesizing a library of editing cassettes off instrument, wherein each editing cassette comprises a different gRNA and donor DNA pair. (See paras [0215] and [0018].)  Masquelier et al. further teaches amplifying each editing cassette in the library of editing cassettes in a partition separate from other editing cassettes. (See paras [0215], [0007], and [0113].)  Masquelier et al. teaches adding a nuclease. (See para [0111].)  Masquelier et al. further teaches transferring cell growth medium, magnetic bead microcarriers and mammalian cells to a growth module in the automated closed cell editing instrument via a liquid handling system.  (See paras [0235]-[0240], [0245]-[0246], and [0202].)  Masquelier et al. further teaches that the growth module includes a culture tube in a shaker or vortexer that can be used to maintain the suspension of the microcarriers.  (See para [0124]).  Masquelier et al. further teaches providing conditions for the cells to take-up nucleic acid payloads via electroporation. (See paras [0011], [0018] and [0202].)  Masquelier et al. teaches providing conditions for the nucleic acids and nuclease to edit the cells in a growth module. (See para [0208].)
However, Masquelier et al. does not specifically teach adding nuclease to each partition with an amplified editing cassette; adding transfection reagent to each partition to form a library of transfection reagent/nucleic acid/nuclease complexes; adding microcarriers to each partition, wherein the microcarriers are coated in extracellular matrix or a cell adhesion molecule coating and wherein the transfection reagent/nucleic acid/nuclease complexes bind to the microcarriers; maintaining suspension of the microcarriers in the growth module by stirring or bubbling; allowing the mammalian cells to seed on the coated microcarriers in the growth module; and detaching the edited mammalian cells from the microcarriers.
Masquelier et al. teaches methods of lipofection, bead transfection, microcarriers coated in cell adhesion molecules, and elution of cells.  (See paras [0202], [0188], and [0190].)  Masquelier et al. teaches that nucleases may be delivered to cells via a vector and transformation of cells with target nucleic acids via a vector, so it would have been obvious to one of ordinary skill in the art to modify the method, as disclosed by Masquelier et al., to include the addition of a nuclease and transfection reagent to each partition with an amplified editing cassette.  This would allow the mixing of necessary components for gRNA/nuclease guided transfection and selection.
Chen et al.’s disclosure is directed to methods for large-scale hPSC culture that rely on combined use of multiple growth components, including media containing various growth factors, extracellular matrices, 3D environmental cues, and modes of multicellular association.  (See abstract.)  Chen et al. teaches advantages and disadvantages of cell culture methods and applications for suspension cultures, including suspension culture combined with microcarriers and suspension culture combined with both microcarrier and microencapsulation methods (See Table 1.)
Regarding claim 1, Chen et al. teaches suspension culture combined with microcarriers and suspension culture combined with both microcarrier and microencapsulation methods (See Table 1.)  Chen et al. further teaches microcarriers coated in the extracellular matrix protein laminin.  (See Table 2 and p. 20, col. 1, para 2.)  Chen et al. further teaches that mammalian stem cells can be immobilized on microcarriers and propagated in stirred tank bioreactors to control cellular aggregation.  (See p. 20, col. 1, para 2 and p. 20, col. 2, para 1.)  Chen et al. teaches detaching/dissociating cells from microcarriers.  (See Table 1 and p. 20, col. 1, para 2.)  Chen et al. further teaches the cells can be human pluripotent stem cells, including both human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSCs) that can maintain stemness and differentiation potential.  (See Introduction and Tables 1 and 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method, as disclosed by Masquelier et al., to instead form a mixture of transfection reagent, editing cassette, and nuclease with laminin-coated microcarriers as taught in Chen et al., thereby allowing the transfection reagents to bind to the microcarriers in suspension, and to introduce the cells to the microcarriers for transformation under conditions which allow cells to take-up the payloads, and finally to detach the cell from the surface.   Masquelier et al. teaches growing cells in suspension, transformation of cells by lipofection, editing of cells with editing cassettes comprising gRNA, donor DNA, and nucleases in a multi-module device.  (See para [0124], [0011], [0018], [0202], and [0208].)  Chen et al. teaches suspension culture combined with microcarriers coated with laminin in stirred tank bioreactors and detaching the edited mammalian cells from the microcarriers.  (See Tables 1 and 2; p. 20, col. 1, para 2; and p. 20, col. 2, para 1.)    The ordinary artisan would have been motivated to combine the teachings of Masquelier et al. and Chen et al. in order to improve transformation and gene editing methods in suspension with microcarriers which could be transferred among the modules in the automated device of Masquelier et al.  The ordinary artisan would have had a reasonable expectation of success because Masquelier et al. and Chen et al. are directed to methods of transfection and gene editing in mammalian cells for cell-based therapeutics.  Thus, the claimed invention as a whole is prima facie obvious.
Regarding claim 4, Masquelier et al. and Chen et al. combined teach the method claim 1, and Masquelier et al. further teaches a growth module that is a bioreactor. (See paras [0014] and [0124].)  Chen et al. teaches the growth module is a stirred tank bioreactor. (See p. 20, col. 1, para 2 and p. 20, col. 2, para 1.)
Regarding claims 9 and 10, Masquelier et al. and Chen et al. combined teach the method claim 1, and Chen et al. further teaches that the mammalian cells may be iPSCs and may be primary cells. (See Introduction; Table 2; and p. 21, col. 2, para 3).
Regarding claims 11 and 12, Masquelier et al. and Chen et al. combined teach the method claim 1, and Chen et al. further teaches microcarriers fabricated from polystyrene.  (See Table 2 and p. 20, col. 1, para 2.)
Regarding claims 14 and 15, Masquelier et al. and Chen et al. combined teach the method claim 1, and Chen et al. further teaches microcarriers coated in laminin and laminin L-521.  (See p. 20, col. 2, para 3.)
Regarding claim 26, Masquelier et al. and Chen et al. combined teach the method claim 1, and Masquelier et al. further teaches the nuclease is provided as a nucleic acid coding sequence under the control of a promoter. (See para [0111].)
Regarding claims 28 and 29, Masquelier et al. and Chen et al. combined teach the method claim 1, but neither Masquelier et al. nor Chen et al. specifically disclose the steps of providing conditions for the cells to take-up the lipofectamine/nucleic acid/nuclease payloads in the growth module and providing conditions for the nucleic acids and nuclease to edit the cells in the growth module may take up to 2 days or up to 24 hours.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method, as disclosed by Masquelier et al., to incubate cells with transfection agents for a sufficient time necessary to edit cells, such as up to 2 days or up to 24 hours, as determined through routine testing. The combined teachings of Masquelier et al. and Chen et al. teach the method claim 1 and the skilled artisan would be motivated to optimize the conditions for transfection for an improved or altered yield of transformed cells.  Chen et al. further provides a summary of cell growth rates in mammalian cell culture methods to optimize the suspension culture with microcarrier conditions accordingly (See Table 2.)  The ordinary artisan would have had a reasonable expectation of success because Masquelier et al. and Chen et al. are directed to methods of transfection and cell culture in mammalian cells. Thus, the claimed invention as a whole is prima facie obvious.

Claims 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. 2019 (US20190225928A1, published July 25, 2019) and Chen et al. 2014 (Cell Stem Cell. Vol. 14, Issue 1, Pages 13-26, published January 2, 2014), as applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 above, and further in view of Fox et al. 2020 (WO2020005383A1, published January 2, 2020).
The combined methods of Masquelier et al. and Chen et al. are applied to claims 8 and 27 as they have been applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 in the U.S.C. 103 discussion above.
However, the combined teachings of Masquelier et al. and Chen et al. do not teach the liquid handling system comprising reagent receptacles individually connected to the growth module and do not teach each different editing cassette in the library of editing cassettes comprises a different barcode.
Fox et al.’s disclosure is directed to instruments, modules, and methods for improved detection of edited cells following nucleic acid-guided nuclease genome editing.  (See abstract.)  The disclosure provides improved automated instruments that perform methods — including high throughput methods — for screening cells that have been subjected to editing and identifying cells that have been properly edited.  (See abstract.)
Regarding claim 8, Fox et al. teaches an automated cell editing device comprising a growth module in direct fluidic connection with reagent receptacles. (See paras [0010] and [00159].)  
Regarding claim 27, Fox et al. teaches that the library of editing cassettes is cloned into vector backbones where, e.g., each different donor nucleic acid design is associated with a different barcode, or, alternatively, each different cassette molecule is associate with a different barcode.  (See para [0075].)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined methods of Masquelier et al. and Chen et al. that teach the method of claim 1 with the improvements in automation and efficiency as taught by Fox et al.  The combined methods of Masquelier et al. and Chen et al. teach multi-module transformation and gene editing of mammalian cells attached to microcarriers in suspension in stirred tank bioreactors. (See claim 1 discussion above).  Fox et al. teach a growth module with direct fluidic connections with reagent receptacles and teaches that each different editing cassette in the library of editing cassettes comprises a different barcode.  (See paras [0010], [00159], and [0075].)  The ordinary artisan would have been motivated to improve the combine the methods of Masquelier et al., Chen et al., and Fox et al. in order to improve efficiency with an alternative method of delivery reagents to a growth chamber which avoids the need to pipette reagents and further to allow the unique identification of transformed cells.  The ordinary artisan would have had a reasonable expectation of success because Masquelier et al., Chen et al., and Fox et al. are directed to improvements in transfection and gene delivery methods in automated devices.  Thus, the claimed invention as a whole is prima facie obvious.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. 2019 (US20190225928A1, published July 25, 2019) and Chen et al. 2014 (Cell Stem Cell. Vol. 14, Issue 1, Pages 13-26, published January 2, 2014), as applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 above, and further in view of Sivalingam et al. 2016 (Tissue Engineering Part C: Methods. Vol. 22, No. 8, published August 1, 2016).
The combined methods of Masquelier et al. and Chen et al. are applied to claims 16-17 as they have been applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 in the U.S.C. 103 discussion above.
However, the combined teachings of Masquelier et al. and Chen et al. do not specifically teach that microcarriers range in size from 30-1200 microns in diameter, and microcarriers range in size from 50-150 microns in diameter.
Sivalingam et al.’s disclosure is directed to a serum-free and chemically defined microcarrier-based suspension culture platform for scalable human pluripotent stem cells (hPSC) expansion and embryoid body (EB) formation with significantly improved mesoderm induction and in the yield of red blood cell generation compared to a conventional EB-based differentiation method.  (See abstract.)
Regarding claims 9 and 15, Sivalingam et al. teaches hESC/hiPSC in suspension culture on microcarriers coated with a defined ECM, human-recombinant LN-521. (See p. 766, col. 2, paras 2-3.)
Regarding claim 16 and 17, Sivalingam et al. teaches microcarriers that range in size from 30-1200 microns in diameter and 50-150 microns in diameter. (See p. 766, col 2, para 3.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined methods of Masquelier et al. and Chen et al. that teach the method of claim 1 with the hiPSCs in suspension culture and the laminin coated microcarriers ranging in size from 30-1200 microns in diameter and 50-150 microns in diameter, as described by Sivalingam et al.  The ordinary artisan would have been motivated to combine the teachings of Masquelier et al., Chen et al., and Sivalingam et al. in order to improve the method of culturing cells by optimizing the size of the laminin coated microcarriers, as disclosed by Sivalingam et al. and improve transfection and to allow the automated culturing and editing of iPSCs to expand the applicability and value of the method.  The ordinary artisan would have had a reasonable expectation of success because Masquelier et al., Chen et al., and Sivalingam et al. are directed to improvements in efficiency in transfection methods using microcarriers in mammalian cells.  Thus, the claimed invention as a whole is prima facie obvious.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. 2019 (US20190225928A1, published July 25, 2019) and Chen et al. 2014 (Cell Stem Cell. Vol. 14, Issue 1, Pages 13-26, published January 2, 2014), as applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 above, and further in view of Unciti-Broceta et al. 2008 (Journal of Combinatorial Chemistry. 10 (2), published February 5, 2008).
The combined methods of Masquelier et al. and Chen et al. are applied to claim 13 as they have been applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 in the U.S.C. 103 discussion above.
However, the combined teachings of Masquelier et al. and Chen et al. do not specifically teach that microcarriers fabricated from a polyacrylate.
Unciti-Broceta et al.’s disclosure is directed to enhanced transfection of various cell lines immobilized on a library of polyacrylates and identification of highly efficient transfection/polymer combinations, while showing that specific polymer–cell interactions may promote the efficacy of chemical transfection. (See abstract.)
Regarding claim 13, Unciti-Broceta et al. teaches microcarriers fabricated from polyacrylates. (See abstract and Introduction.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined methods of Masquelier et al. and Chen et al. that teach the method of claim 1 with the polyacrylate microcarriers, as described by Unciti-Broceta et al.  Unciti-Broceta et al. teaches a method of transfection of micropatterned cells with a library of new polyacrylates that demonstrates that the polymer substrate clearly influences transfection efficiency and allowed the identification of specific, highly efficient transfection/polymer combinations.  (See Conclusions.)  The ordinary artisan would have been motivated to substitute the laminin coated polystyrene beads in the combined methods of Masquelier et al. and Chen et al. with the polyacrylate beads of Unciti-Broceta et al. in order to optimize the transfection of difficult-to-transfect cell lines via the selection of optimal substrates.  The ordinary artisan would have had a reasonable expectation of success because Masquelier et al., Chen et al., and Unciti-Broceta et al. are directed to improvements in efficiency and scale of transfection methods using microcarriers.  Thus, the claimed invention as a whole is prima facie obvious.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. 2019 (US20190225928A1, published July 25, 2019) and Chen et al. 2014 (Cell Stem Cell. Vol. 14, Issue 1, Pages 13-26, published January 2, 2014), as applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 above, and further in view of Yu et al. 2016 (Biotechnol Lett 38, published February 18, 2016).
The combined methods of Masquelier et al. and Chen et al. are applied to claim 25 as they have been applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 in the U.S.C. 103 discussion above.  Masquelier et al. further disclose designing and synthesizing editing cassettes, where each editing cassette comprises a gRNA, a donor DNA, and a PAM or spacer mutation.  (See para [0215].) 
However, the combined teachings of Masquelier et al. and Chen et al. do not specifically teach that the nuclease is provided as a protein.
Yu et al.’s disclosure is directed to improved delivery of Cas9 protein/gRNA complexes using lipofectamine CRISPRMAX.  (See Title.)
Regarding claim 25, Yu et al. teaches delivering Cas9 nuclease and gRNA complexes into mammalian cells for optimal transfection.  (See abstract.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined methods of Masquelier et al. and Chen et al. by using a nuclease in the form of a protein, as described by Yu et al. 2016.  Yu et al. 2016 teaches Lipofectamine CRISPRMAX as the best lipid nanoparticles for the delivery of Cas9 RNPs into a variety of mammalian cell lines, including mouse ES cells and iPSCs.  (See p. 919, col. 2, ll. 3-6.)  The ordinary artisan would have been motivated to improve the combined teachings of Masquelier et al. and Chen et al. with a nucleic acid-guided nuclease in the form of a protein, as described by Yu et al. 2016 in order to improve gene editing efficiency.  The ordinary artisan would have had a reasonable expectation of success because Masquelier et al., Chen et al., and Yu et al. are directed to improving transfection and gene editing with Lipofectamine and nucleic acid-guided nucleases with donor DNA. Thus, the claimed invention as a whole is prima facie obvious.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masquelier et al. 2019 (US20190225928A1, published July 25, 2019) and Chen et al. 2014 (Cell Stem Cell. Vol. 14, Issue 1, Pages 13-26, published January 2, 2014), as applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 above, and further in view of Gill et al. 2019 (US20190194650A1, published June 27, 2019)
The combined methods of Masquelier et al. and Chen et al. are applied to claim 30 as they have been applied to claims 1, 4, 9-12, 14-15, 26, and 28-29 in the U.S.C. 103 discussion above.
However, the combined teachings of Masquelier et al. and Chen et al. do not specifically teach the editing cassettes comprise from 5' to 3': a first primer binding region; a spacer region of the gRNA; a scaffold region of the gRNA; the donor DNA; a barcode; a second primer binding region; and a third primer binding region.
Gill et al.’s disclosure is directed to methods and compositions for trackable genetic variant libraries, multiplex engineering, and for enriching for editing and trackable engineered sequences and cells using nucleic acid-guided nucleases.  (See abstract.)
Regarding claim 30, Gill et al. teaches an editing cassette comprising, in order, a first primer binding region; a spacer region of the gRNA; a scaffold region of the gRNA; the donor DNA; a second primer binding region. (See para [0293] and Fig. 8A.)  Gill et al. further teaches the editing cassette also comprises a barcode. (See paras [0184], [0182], [0074], and [0213].)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined methods of introducing an editing cassette to a cell, as disclosed Masquelier et al. and Chen et al., to include or instead use a cassette comprising from 5' to 3', a first primer binding region, a spacer region of the gRNA, a scaffold region of the gRNA, donor DNA, a barcode, and a second primer binding region, and to introduce a third primer binding region.  The ordinary artisan would have been motivated to combine the teachings of Masquelier et al., Chen et al., and Gill et al. so that each of a common, multiplex, and clonal priming site would exist and would allow amplification of the ordered editing elements taught by Gill et al., with priming sites which allow clonal selection or demultiplexing of the editing cassette library.  The ordinary artisan would have had a reasonable expectation of success because Masquelier et al., Chen et al., and Gill et al. are directed to improving gene editing in cells, including mammalian cells, using nucleases and editing cassettes comprising donor DNA.  Thus, the claimed invention as a whole is prima facie obvious.

Response to Amendment
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.  Claims 1, 4, 9-12, 14-15, 26, and 28-29 stand rejected under 35 USC §103 as being unpatentable over Masquelier, et al., (US2019/0225928, herein "Masquelier") in view of Chen, et al., (Cell Stem Cell, 14(1):13-26 (2014), herein "Chen").  Attorney argues that the combination of cited references does not disclose all the elements of the present claims nor provide any motivation to combine various elements, and, particularly, one of ordinary skill in the art would not have a reasonable expectation of success in combining the methods taught in these references.  Attorney argues that neither Masquelier nor Chen teach microcarriers comprising cell adhesion molecules and transfection reagent/nucleic acid/nuclease complexes comprising clonal copies of editing cassettes; transferring microcarriers to a bioreactor (or other growth module); or transfecting cells on microcarriers in a bioreactor (or other growth module).  Attorney asserts that Masquelier uses magnetic bead microcarriers for purifying nucleic acid constructs-i.e., a nucleic acid backbone and an editing cassette-that are assembled in a nucleic acid assembly module, but not to transform or transfect cells, and though Masquelier teaches multiplexed cell editing, the transformation or transfection procedures in Masquelier do not require clonal copies of the editing cassettes and all other transfection reagents to reside on microcarriers that are then populated by cells.  As for Chen, Applicant agrees Chen presents a review article describing methods and materials used for large-scale hPSC culture, including growth media and components; extracellular matrices and substrates; and cell adhesion moieties, but argues that Chen does not teach loading clonal copies of a library of editing cassettes and all other transfection reagents on microcarriers to produce microcarriers with different payloads, then pooling the microcarriers and populating the microcarriers with cells for transfection and cell editing.  Attorney further argues that, unlike Masquelier and Chen, in the presently-claimed methods the microcarriers or beads are used as the means for clonal delivery of amplified editing cassettes (or editing vectors comprising the editing cassettes), the nuclease, and transfection reagents to cells to a population of cells for massively-parallel editing of adherent mammalian cells.  Applicant further argues that Chen teaches the unpredictability of hPSC culture and does not address the issues of loading complex transfection agents on microcarriers, seeding cells on the transfection agents that have been loaded onto the microcarriers, maintaining the reagents and cells on the microcarriers and fostering cell transfection, subsequent cell growth and dissociation from the microcarriers, all unpredictable processes on their own and highly unpredictable in combination.  Applicant offers that the present invention goes beyond Chen and Masquelier, achieving transfection of iPSCs, editing of iPSCs, growth of edited iPSCs, and detachment of iPSCs from the microcarriers while maintaining stemness of the iPSCs but also retaining differentiation potential.  Thus, Applicant submits that the combination of Masquelier and Chen fails to teach the presently-claimed invention. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Masquelier teaches automated methods used for nuclease-directed genome editing of one or more target genomic regions in multiple cells, including mammalian cells and Chen teaches advantages and disadvantages of cell culture methods and applications for suspension cultures, including suspension culture combined with microcarriers and suspension culture combined with both microcarrier and microencapsulation methods and further teaches microcarriers coated in the extracellular matrix protein laminin, that stem cells can be immobilized on microcarriers and that they can be propagated in stirred tank bioreactors to control cellular aggregation, and detaching/dissociating cells from microcarrier.  Chen et al. further teaches the cells can be human pluripotent stem cells, including both human embryonic stem cells (hESCs) and human induced pluripotent stem cells (hiPSCs) that can maintain stemness and differentiation potential.  (See Introduction and Tables 1 and 2.)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify and further optimize the method as disclosed by Masquelier to instead form a mixture of transfection reagent, editing cassette, and nuclease with laminin coated microcarriers as taught by Chen, thereby allowing the transfection reagents to bind to the microcarriers in suspension, and to introduce the cells to the microcarriers for transformation under conditions which allow cells to take-up the payloads, and finally to detach the cells from the surface for further culturing while maintaining differentiation potential.
Claims 8 and 27 stand rejected under 35 USC § 103 as being unpatentable over Masquelier and Chen in further view of Fox (W02020005383, herein "Fox").  Attorney submits that Fox may teach use of barcodes; however, Fox does not teach what the combination of Masquelier and Chen fail to teach.  Attorney argues that Fox does teach using beads for cell culture (see Fox at ¶¶ 0113 and 0187), but Fox does not teach using microcarriers comprising cell adhesion molecules and transfection reagent/nucleic acid/nuclease complexes comprising clonal copies of editing cassettes to transfect cells in a growth module while maintaining a suspension of the microcarriers in the growth module.
This argument has been fully considered but deemed unpersuasive.  Fox does teach barcodes and high throughput methods for screening cells subjected to editing. (See abstract).  As explained in the final rejection, Fox teaches an automated cell editing device comprising a growth module in direct fluidic connection with reagent receptacles. (See paras [0010] and [00159].)  Therefore, it would have been obvious to combine the methods of Masquelier, Chen, and barcodes and automation of Fox to arrive at the instant invention.

Claims 9 and 16-17 stand rejected under 35 USC §103 as being unpatentable over Masquelier and Chen in further view of Sivalingam (Tissue Engineering Pact C: Methods, 22(8):765-780 (2016), herein "Sivalingam").  Attorney further argues that Sivalingam teaches a serum-free microcarrier-based suspension culture platform for expanding human pluripotent stem cells and forming embryoid bodies.  Attorney argues that Sivalingam does not teach what Masquelier and Chen (and Fox) fail to teach.
This argument has been fully considered but deemed unpersuasive.  Sivalingam teaches hESC/hiPSC in suspension culture on microcarriers coated with a defined ECM, human-recombinant LN-521 and microcarriers that range in size from 30-1200 microns in diameter and 50-150 microns in diameter. (See p. 766, col. 2, paras 2-3.)  Therefore, it would have been obvious to combine the methods of Masquelier, Chen, and optimizing the size of the laminin coated microcarriers, as disclosed by Sivalingam et al. and improve transfection and to allow the automated culturing and editing of iPSCs to expand the applicability and value of the method to arrive at the instant invention.
Claim 13 stands rejected under 35 USC §103 as being unpatentable over Masquelier and Chen in further view of Unciti-Broceta (J. of Combinatorial Chemistry, 10(2):179-84 (2008), herein "Unciti-Broceta").  Attorney argues that Unciti-Broceta does not teach what Masquelier, Chen, Fox or Sivalingam fail to teach.  Attorney argues that Unciti-Broceta does teach various polyacrylates and culturing cells on a flat, polyacrylate-coated glass surface; however, Unciti-Broceta-like Masquelier, Chen, Fox, and Sivalingam-fails to teach combining microcarriers comprising cell adhesion molecules and transfection reagent/nucleic acid/nuclease complexes comprising clonal copies of editing cassettes to successfully transfect mammalian cells in a growth module while maintaining a suspension of the microcarriers in the growth module.
This argument has been fully considered but deemed unpersuasive.  Unciti-Broceta does teach polyacrylates and culturing cells on a flat, polyacrylate-coated glass surface, so it would have been obvious to combine the methods of Masquelier and Chen with the polyacrylates as taught by Unciti-Broceta to arrive at the instant invention.
Claim 25 stands rejected under 35 USC § 103 as being unpatentable over Masquelier and Chen in further view of Yu (Biotech Lett, 38:919-29 (2016), herein "Yu").  Attorney argues that even though Yu teaches an effort to identify the best lipid nanoparticles for delivery of purified Cas9 protein and gRNA complexes into mammalian cells (see Yu, page 919, Abstract), Yu fails to teach what Unciti-Broceta, Masquelier, Yu, Fox, and Sivalingam fail to teach, namely, synthesizing a library of editing cassettes with each editing cassette in a different partition; amplifying the library of editing cassettes to produce clonal copies of each editing cassette in the partitions; adding nuclease and transfection reagents to each partition; adding microcarriers to each partition to load the microcarriers; then pooling the microcarriers with growth medium and cells in a growth module to perform multiplexed genome editing.
This argument has been fully considered but deemed unpersuasive.  Yu teaches Lipofectamine CRISPRMAX as the best lipid nanoparticles for the delivery of Cas9 RNPs into a variety of mammalian cell lines, including mouse ES cells and iPSCs.  (See p. 919, col. 2, ll. 3-6.)  Therefore, it would have been obvious to improve the teachings of Masquelier and Chen with optimized delivery of complexes for editing, as taught by Yu.
Claim 30 stands rejected under 35 USC §103 as being unpatentable over Masquelier and Chen in further view of Gill (US2019/0194650, herein "Gill").  Attorney agrees that Gill teaches trackable multiplex nuclease-guided nuclease editing of cells and various constructs therefor; however, Gill fails to teach what Masquelier, Chen, Fox, Sivalingam, Unciti-Broceta and Yu fail to teach, namely, synthesizing a library of editing cassettes with each editing cassette in a different partition; amplifying the library of editing cassettes to produce clonal copies of each editing cassette in the partitions; adding nuclease and transfection reagents to each partition; adding microcarriers to each partition to load the microcarriers; then pooling the microcarriers with growth medium and cells in a growth module to perform multiplexed genome editing.
This argument has been fully considered but deemed unpersuasive.  Gill teaches an editing cassette comprising, in order, a first primer binding region; a spacer region of the gRNA; a scaffold region of the gRNA; the donor DNA; a second primer binding region. (See para [0293] and Fig. 8A.)  Gill further teaches the editing cassette also comprises a barcode. (See paras [0184], [0182], [0074], and [0213].)  Therefore, it would have been obvious to a person of ordinary skill in the art to combine the improvements of Gill with the teachings of Masquelier and Chen to arrive at the instant invention.

Allowable Subject Matter
Claims 18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636